DETAILED ACTION
The instant application having Application No. 16/831,474 filed on 26 March 2020 where claims 1-18 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of provisional application 62/824,191 filed on 26 April 2019.

Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
Claims 1-2 and 10-11 of this application is patentably indistinct from claims 1-2 and 13-14, respectively, of Application No. 16/834,995. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Initially, it should be noted that the instant application and co-pending Application No. 16/834,995 shares the same inventive entity.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 13-14, respectively, of copending Application No. 16/834,995 (reference application). Although the claims at issue are not the limitations of claims 1-2 and 13-14 of the copending Application No. 16/834,995 anticipates the limitations of claims 1-2 and 10-11, respectively, of the instant application. A comparison between the claims is provided in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Co-Pending App. No. 16/834,995
1. A system for correcting the design of a workflow, comprising:
1. A system for correcting workflow errors, comprising:
a computer system having a hardware processor and a physical memory using executable instructions that, as a result of being executed by the hardware processor, cause the computer system to:
a computer system having a hardware processor and a physical memory using executable instructions that, as a result of being executed by the hardware processor, cause the computer system to:
detect, via the hardware processor, an erred action within a workflow;
detect, by the hardware processor, an erred action within a workflow;
pause, via the hardware processor, the workflow upon the detection of the erred action;
pause, by the hardware processor, the workflow upon the detection of the erred action;
generate, via the hardware processor, a notification of the erred action;
generate, by the hardware processor, a notification of the erred action;
display, via the hardware processor, the notification of the erred action;
display, by the hardware processor, the notification of the erred action;
generate, via the hardware processor, corrective options for the erred action, wherein the corrective options comprise at least one of an option to correct design of the workflow, an option to correct from a single workflow instance, and combinations thereof; and
generate, by the hardware processor, corrective options for the erred action, wherein the corrective options comprise at least one of, option to correct from the point of the erred action, option to correct from a point prior to the point of the erred action, and combinations thereof; and
display, via the hardware processor, the generated corrective options.
display, by the hardware processor, the corrective options.
2. The system of claim 1, wherein the executable instructions further comprise instructions that, as a result of being executed by the hardware processor, cause the computer system to:
2. The system of claim 1, wherein the executable instructions further comprise instructions that, as a result of being executed by the hardware processor, cause the computer system to:

display, by the hardware processor, the location and data of the erred action upon selection of the option to correct from the point of the erred action;
generate, via the hardware processor, update functions for correcting the workflow design, wherein the update functions for correcting the workflow design comprise at least one of, input data into the workflow design, remove data from the workflow design, and combinations thereof;
generate, by the hardware processor, update functions for correcting the erred action, wherein the update functions comprise at least one of, input data into the erred action, remove data from the erred action, and combinations thereof; …
generate and display, via the hardware processor, an option to republish the workflow upon utilization of one or more of the update functions; and
… generate, by the hardware processor, update functions for correcting the erred action, wherein the update functions comprise at least one of, input data into the erred action, remove data from the erred action, and combinations thereof; display, by the hardware processor, the option to replay the workflow from the point of the erred action; and
republish the workflow, via the hardware processor, upon selection of the option to republish the workflow.
replay, by the hardware processor, the workflow from the point of the erred action upon selection of the option to replay the workflow from the point of the erred action.
10. A method for correcting the design of a workflow, comprising:
13. A method for correcting workflow errors, comprising:
detecting an erred action within a workflow;
detecting an erred action within a workflow;
pausing the workflow upon the detection of the erred action;
pausing the workflow upon the detection of the erred action;
generating a notification of the erred action;
generating a notification of the erred action;
displaying the notification of the erred action;
displaying the notification of the erred action;
generating corrective options for the erred action, wherein the corrective options comprise at least one of an option to correct design of the workflow, an option to correct from a single workflow instance, and combinations thereof; and
generating corrective options for the erred action, wherein the corrective options comprise at least one of, option to correct from the point of the erred action, option to correct from a point prior to the point of the erred action, and combinations thereof; and
displaying the corrective options.
displaying the corrective options.

14. The method of claim 13, further comprising:
generating and displaying the workflow design upon selection of the option to correct design of the workflow;
displaying the location and data of the erred action upon selection of the option to correct from the point of the erred action;
generating update functions for correcting the workflow design, wherein the update functions for correcting the workflow design comprise at least one of an input data into the workflow design, remove data from the workflow design, and combinations thereof;
generating update functions for correcting the erred action, wherein the update functions comprise at least one of: input data into the erred action, remove data from the erred action, and combinations thereof; …
generating and displaying an option to republish the workflow upon utilization of one or more of the update functions; and
… generating an option to replay the workflow from the point of the erred action; displaying the option to replay the workflow from the point of the erred action; and
republishing the workflow upon selection of the option to republish the workflow.
replaying the workflow from the point of the erred action upon selection of the option to replay the workflow from the point of the erred action


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilderman et al. (U.S. 10,509,696) (Hereinafter Gilderman).
As per claim 1, Gilderman discloses a system for correcting the design of a workflow (see for example Gilderman, this limitation is disclosed such that a data migration task is a workflow of different operations (i.e. migration/data migration/migration task of Gilderman corresponds to Applicant’s claimed “workflow”); col.2 lines {32}-{44}. Error detection and correction of error in a data migration occurs; col.4 lines {32}-{54}), comprising: 
a computer system having a hardware processor and a physical memory using executable instructions that, as a result of being executed by the hardware processor, cause the computer system (see for example Gilderman, this limitation is disclosed such that there are program instructions in a memory executable by a processor; Fig.8 and associated text, col.15 line {60} – col.16 line {17}) to:
detect, via the hardware processor, an erred action within a workflow (see for example Gilderman, this limitation is disclosed such that migration task monitoring implements error detection for migration actions, operations, or instructions evaluated and performed as part of the migration; col.7 line {53} – col.8 line {14}); 
pause, via the hardware processor, the workflow upon the detection of the erred action (see for example Gilderman, this limitation is disclosed such that a responsive action after an error is detected in the migration is to first pause the migration; col.14 lines {18}-{42});
generate, via the hardware processor, a notification of the erred action (see for example Gilderman, this limitation is disclosed such that a migration task management determines overall task status of the migration task and provides the task status to an interface to col.9 lines {4}-{22});
display, via the hardware processor, the notification of the erred action (see for example Gilderman, this limitation is disclosed such that the migration task management determines overall task status of the migration task and provides the task status to the interface for display as part of notification; Figs.5A-5C and associated text, col.9 lines {4}-{22});
generate, via the hardware processor, corrective options for the erred action, wherein the corrective options comprise at least one of an option to correct design of the workflow, an option to correct from a single workflow instance, and combinations thereof (see for example Gilderman, this limitation is disclosed such that migration task management provides recommendations for responsive corrective actions for detected errors via the interface; Figs.5B-5C and associated text, col.9 lines {23}-{43}, col.12 lines {37}-{51}), and
display, via the hardware processor, the generated corrective options (see for example Gilderman, this limitation is disclosed such that correction recommendations are displayed through migration task user interface; Figs.5B-5C and associated text, col.10 lines {12}-{39}).
As per claim 2, Gilderman discloses the system of claim 1, wherein the executable instructions further comprise instructions that, as a result of being executed by the hardware processor, cause the computer system to: 
generate and display, via the hardware processor, the workflow design upon selection of the option to correct design of the workflow (see for example Gilderman, this limitation is disclosed such that users may select apply correction element, and correction details Figs.5A-5B and associated text, col.10 lines {12}-{39});
generate, via the hardware processor, update functions for correcting the workflow design, wherein the update functions for correcting the workflow design comprise at least one of, input data into the workflow design, remove data from the workflow design, and combinations thereof (see for example Gilderman, this limitation is disclosed such that migration analysis element displays correction recommendations (i.e. generated update functions) that are corrective actions that may be performed to cure the detected error, corrective actions including actions that modify operations with the migration task workflow (i.e. “input data into the workflow design”); col.10 lines {12}-{39});
generate and display, via the hardware processor, an option to republish the workflow upon utilization of one or more of the update functions (see for example Gilderman, this limitation is disclosed such that alternative corrective actions may be displayed that allow the user to select to restart (i.e. “republish the workflow”) the migration task with a corrected configuration; col.10 lines {12}-{39}); and 
republish the workflow, via the hardware processor, upon selection of the option to republish the workflow (see for example Gilderman, this limitation is disclosed such that the manual corrective action selected by the user (e.g. restarting) is performed via the interface; col.10 lines {12}-{39}). 
As per claim 3, Gilderman discloses the system of claim 2, wherein the executable instructions further comprise instructions that, as a result of being executed by the hardware processor, cause the computer system to: 
identify, via the hardware processor, one or more existing workflow executions interrelated to the workflow upon the detection of the erred action (see for example Gilderman, this limitation is disclosed such that error criteria dependencies are evaluated; col.8 lines {6}-{14}, col.13 lines {43}-{46});
generate and display, via the hardware processor, an option to pause the existing workflow executions upon selection of the option to correct design of the workflow (see for example Gilderman, this limitation is disclosed such that there is an option to select via the user interface which pauses performance of a migration task; col.9 line {56} – col.10 line {11});
pause, via the hardware processor, the existing workflow executions upon selection of the option to pause the existing workflow executions (see for example Gilderman, this limitation is disclosed such that in response to the action, the pause of the migration occurs; col.14 lines {18}-{22});
generate and display, via the hardware processor, an option to resume the paused existing workflow executions upon selection of the option to republish the workflow, wherein the resume options comprise at least one of an option to resume the paused existing workflow executions, an option to cancel, and combinations thereof (see for example Gilderman, this limitation is disclosed such that manual action performed by a user includes restarting at a point at which a migration was paused and continuing migration according to operations that perform correctly; col.8 lines {29}-{41}), and
resume, via the hardware processor, the paused existing workflow executions upon selection of the option to resume the paused existing workflow executions (see for example Gilderman, this limitation is disclosed such that manual action performed by a user includes col.8 lines {29}-{41}).
Regarding claim 10, it is a method claim having similar limitations cited in claim 1.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 11, it is a method claim having similar limitations cited in claim 2.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 12, it is a method claim having similar limitations cited in claim 3.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gilderman (U.S. 10,509,696) as applied to claims 3 and 12 above, respectively, and further in view of Lau et al. (U.S. 2004/0056878) (Hereinafter Lau).

However, Lau discloses generat[ing], via a hardware processor, an option to manually resume individual paused existing workflow executions upon selection of an option to cancel (see for example Lau, this limitation is disclosed such that while an upgrade (i.e. workflow) is being performed, if a user selects to terminate (i.e. upon selection of option to cancel) while the upgrade is being performed, the user is given the choice of canceling such that they cannot resume the task, continuing with the upgrade, or pausing the upgrade. If paused, the upgrade will continue the next time the user chooses to upgrade (i.e. “option to manually resume individual paused existing workflow executions”); paragraph [0074]).
Gilderman in view of Lau is analogous art because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Gilderman by presenting a user an option to pause and later continue when canceling a task as taught by Lau because it would enhance the teaching of Gilderman with an effective means of providing for users to be given and choose options (as suggested by Lau, see for example paragraph [0074]).
Regarding claim 13, it is a method claim having similar limitations cited in claim 4.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levidow et al. (U.S. 2008/0244565) discloses that if a problem is detected, a [workflow] process may revert to a previous configuration state. In some instances, a user interface may be presented that gives a user the option of reverting backward in the workflow, skipping the task, ignoring the error, retrying the task, selecting another option, or taking other corrective measures; paragraph [0049].
Buonanno et al. (U.S. 7,343,406) discloses that a workflow process is monitored from start to finish by agents to detect any failure conditions that may arise; col.5 line {65} – col.6 line {29}.
Smith et al. (U.S. 2014/0074700) discloses that a report describing detected errors in a workflow is generated. The report presents a user with an identification of the differences between each of the transactions that were found to differ in content, structure or in other manners. Further, the user is presented with a view of each transaction. The user is also presented with the source of the error as well as a proposed fix; paragraph [0076].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R LABUD/            Examiner, Art Unit 2196